DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the species SEQ ID NO: 67 in the reply filed on October 22, 2020, is acknowledged.
Claims 75-79, 81 and 82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The elected species was searched and found to be free of the art. The search was extended and prior art on a lipolcalin mutein that is 95.7% identical to the elected species was found. Therefore, search was not extended fully to additional species in accordance with MPEP § 803.02. 
The prior art lipocalin mutein that is 95.7% identical to the elected species reads on claims 55-59, 69-74 and 80. Therefore, claims 60-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EP17151945.7, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to disclose each of the lipocalin muteins recited in instant claim 1: muteins with at least 85% identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 8-18, 20-28, 57-70 and 85-95. The sequence listing of the prior-filed application only includes 55 entries and it is unclear whether SEQ ID NOs: 1-55 of the prior-filed application correspond to SEQ ID NOs: 1-55 of the instant application. Even if these sequences do correspond, sequences with an identifier above 56 recited in the instant claims are missing from the prior-filed application. There is no disclosure in the figures, examples or remainder of the specification to suggest possession of each of these muteins. 
Therefore, Applicant cannot rely upon the certified copy of the foreign priority application to overcome prior art rejections issued in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
Scope of the claims
The claims are drawn to lipocalin muteins capable of binding lymphocyte activation protein 3 (LAG-3), wherein the mutein has at least 85% sequence identity to amino acid sequence selected from the group consisting of SEQ ID NOs: 8-18, 20-28, 57-70 and 85-95.
The genus is characterized by both structural and functional limitations.  With respect to structure, although a claim limitation requiring at least 85% identity may appear limited, the actual number of amino acid sequences having 85% identity to the elected species SEQ ID NO: 67 is enormous. Because SEQ ID NO: 67 is 152 amino acids in length (n=152), the limitation requiring 85% identity allows for up to 22 (k=22) substitutions, deletions or additions. The number of combinations of k substitutions, deletions or additions within the n-residue sequence is equal to the binomial coefficient:

    PNG
    media_image1.png
    48
    155
    media_image1.png
    Greyscale

The number of amino acid sequences that meet the structural limitations of the genus is related to the number of combinations of and the number of possibilities for each k-combination. The number k or 40k. 
Applying the formula above to the instant genus, the number of combinations of k=1 modified amino acids for the n=152 residue sequence is 152!/(1!*(152-1)!)= 152.  At each of the k positions there are 40 possibilities, yielding 40k possibilities for each k=1 combination. Therefore, the total number of sequences included in the sub-genus genus in which one amino acid of SEQ ID NO: 67 are substituted with a naturally occurring amino acid or deleted or where one of the 20 natural amino acids is added (99.3% identity) is (152!/(1!*(152-1)!)) x 401 or 6080.  For the sub-genus in which two amino acids are substituted with a naturally occurring amino acid or deleted or where two of the 20 natural amino acids is added (98.7% identity), there are (152!/(2!*(152-2)!)) x 402 or 18,361,600 possible sequences.  For the sub-genus in which 22 amino acids are substituted with a naturally occurring amino acid or deleted or added (85.5% identity), there are (152!/(22!*(152-22)!)) x 402 or 2.89x1029 possible sequences.  Given that methods for unnatural amino acid mutagenesis are known in the art, the number of species that meet the structural limits of the claims are even larger.
Only those sequences meeting the structural and functional requirements of the genus are encompassed by the claim.  Therefore, the claim encompasses all of the sequences meeting the structural requirements that are also able to bind to LAG-3. Although with the aid of a computer it may be possible to determine the amino acid sequences of the proteins that meet the structural requirements of the claim, it is not readily apparent from the claims or the specification which of these sequences are also able to bind to LAG-3.
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in 
Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .  A  “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, several embodiments of the invention are reduced to practice: muteins that are 100% identical to SEQ ID NOs: 8-18, 20-28, 57-70, and 85-95.  The specification does not disclose variants of these muteins with up to 85% identity, including to that of the elected species SEQ ID NO: 67.  
As discussed above the claim scope is potentially enormous depending on how many of the sequences that meet the structural requirements are also able to bind to LAG-3; in comparison, the scope of the description which only includes species that are 100% identical, is extremely narrow.  Therefore, one of ordinary skill in the art would not consider the disclosed species to be representative of the full scope of the claimed genus.
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.
Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or 
i. Complete structure 
As stated above, the complete structure of SEQ ID NOs: 8-18, 20-28, 57-70, and 85-95 is disclosed.
	ii. Partial structure: 
The specification does not disclose a partial structure of a protein that meets the structural requirements of the genus.  Although from the statement “at least 85% identity” one of ordinary skill in the art could determine if a given amino acid sequence meets the structural requirements of the genus, it would not be possible to determine from the sequence alone if the protein is able tob ind to LAG-3.  Furthermore, the specification does not disclose a partial structure such as the binding site structure, or the three dimensional structure of the region in close proximity to the binding site. 
	iii. Physical and/or chemical properties: 
The data presented in the specification raise more questions about the physical properties of the genus than they answer.  The data do not suggest the physical basis for the binding activity and therefore do not describe which substitutions, deletions or additions could be made while preserving function.  The specification does not describe which residues form the binding site, influence  the binding site formation indirectly, contact the binding site  in the folded peptide, or have a role in the overall stability and dynamics of the folded protein.  Understanding the physical basis for binding is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.
	iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  

v. Method of making the claim invention
Solid state peptide synthesis and the cloning, recombinant expression and purification of proteins is well-known in the art. Where the specification fails to provide description is in the structure of the protein to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless proteins that meet the structural requirements of the claims would also be able to bind to LAG-3.  The specification does not make clear which proteins are in the genus and which are not because it does not describe the physical basis for the claimed activity, LAG-3 binding.  In other words, the specification does not describe which proteins to make.
Unpredictability in the art
Each of the factors have been considered with respect to the scope of the genus throughout the analysis above.  There is a large body of work in the lipocalin art and yet there is a high level of unpredictability and complexity associated with designing a lipocalin mutein that binds to LAG-3.  The prior art does not present clear rules to distinguish lipocalin muteins with at least 85% identity to SEQ ID NOs: 8-18, 20-28, 57-70 and 85-95 that can bind LAG-3 from those that are not capable of binding LAG-3.  Each of the following US Patents discloses a lipocalin mutein that meets the structural requirements of the instant claims but that binds to an entirely different target:
-US Patent No. 10,526,384 discloses SEQ ID NO: 6, which is 86.7% identical to SEQ ID NO: 67 but that binds to human interleukin-23 (Figure 6);

- US Patent No. 7,585,940 discloses SEQ ID NO: 57, which is 85.3% identical to SEQ ID NO: 20 but that binds to hCD33 (Example 28); and
- US Patent No. 7,893,208 discloses SEQ ID NO: 57, which is 85.3% identical to SEQ ID NO: 20 but that binds to hCD33 (Example 28).
These documents make it clear that a lipocain mutein with at least 85% identity to SEQ ID NOs: 8-18, 20-28, 57-70 and 85-95 will necessarily bind to LAG-3, as required by the claims.
For these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.  
In conclusion, only SEQ ID NOs: 8-18, 20-28, 57-70 and 85-95 satisfy the written description requirements of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 64 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 64 is indefinite because it recites a list of mutations that concludes with a semicolon. It is not clear if additional mutations are intended.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 55-59, 69-74 and 80 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2017/009456 A1 (PCT publication of US 10,501,510) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the 
WO 2017/009456 A1 teaches human tear lipocalin muteins that bind to LAG-3, including SEQ ID NO: 11, which is 95.7% identical to the elected species  SEQ ID NO: 67 (Table 2, paragraph [00159]):
SEQ: 67	5 ASDEEIQDVSGTWYLKAMTVDSDCFWIDDVSVTPMTLTTLEGGNLEAKVTMDIFGFCQDV 64
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||| |:|
prior art   1 ASDEEIQDVSGTWYLKAMTVDSDCFWIDDVSVTPMTLTTLEGGNLEAKVTMDIFGFWQEV 60

SEQ: 67   65 EAVLEKTDEPGKYTADGGKHVAYIIRSHVKDHYIFYSEGECAGYPVPGVWLVGRDPKNNL 124
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
prior art 61 KAVLEKTDEPGKYTADGGKHVAYIIRSHVKDHYIFYSEGECAGYPVPGVWLVGRDPKNNL 120

SEQ: 67   125 EALEDFEKAAGARGLSTESILIPRLSETCSPG 156
              |||||||||||||||||||||||| ||| |||
prior art 121 EALEDFEKAAGARGLSTESILIPRQSETSSPG 152

The prior art species SEQ ID NO: 11 meets all of the limitations of instant claim 55 because it binds LAG-3 and has a percent identity to the elected species, SEQ ID NO: 67, that falls within the range at least 85% identical.
	With respect to claim 56, the Kd for SEQ ID NO: 11 binding to LAG-3 is 0.56 nM (Table 2), which falls within the claimed range of about 3 nM or lower.
With respect to claim 57, the EC50 for SEQ ID NO: 11 binding to LAG-3 is 0.37 nM (Table 6), which falls within the claimed range of about 10 nM or lower.
With respect to claim 58, the prior art species SEQ ID NO: 11 binds to human LAG-3 and cynomolgus LAG-3 (Table 2; Table 6).
With respect to claim 59, the prior art species SEQ ID NO: 11 interferes with the binding of human LAG-3 to MHC class II (Table 7).
With respect to claim 69, prior art species SEQ ID NO: 11 has a percent identity to the elected species, SEQ ID NO: 67, 95.7%, that falls within the range at least 95% identical.
 a hydroethylstarch, an Fc part of an immunoglobulin, a CH3 domain of an immunoglobulin, a CH4 domain of an immunoglobulin, an albumin binding peptide, and an albumin binding protein (paragraphs [0044]-[0045]).
With respect to claim 73, WO 2017/009456 A1 teaches a nucleic acid molecule comprising nucleotide sequences  encoding the lipocalin mutein (paragraph [0046]).
With respect to claim 74, WO 2017/009456 A1 teaches a host cell comprising a  nucleic acid molecule comprising nucleotide sequences  encoding the lipocalin mutein (paragraph [0046]).
With respect to claim 80, WO 2017/009456 A1 teaches a pharmaceutical composition comprising the lipocalin mutein and a pharmaceutically acceptable carrier (paragraph [0081]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 55-59, 69-72 and 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,501,510. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
Patented claim 1 recites a human tear lipocalin muteins that bind to LAG-3, including SEQ ID NO: 11, which is 95.7% identical to the elected species  SEQ ID NO: 67:
SEQ: 67	5 ASDEEIQDVSGTWYLKAMTVDSDCFWIDDVSVTPMTLTTLEGGNLEAKVTMDIFGFCQDV 64
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||| |:|
patented    1 ASDEEIQDVSGTWYLKAMTVDSDCFWIDDVSVTPMTLTTLEGGNLEAKVTMDIFGFWQEV 60

SEQ: 67   65 EAVLEKTDEPGKYTADGGKHVAYIIRSHVKDHYIFYSEGECAGYPVPGVWLVGRDPKNNL 124
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
patented  61 KAVLEKTDEPGKYTADGGKHVAYIIRSHVKDHYIFYSEGECAGYPVPGVWLVGRDPKNNL 120

SEQ: 67   125 EALEDFEKAAGARGLSTESILIPRLSETCSPG 156
              |||||||||||||||||||||||| ||| |||
patented  121 EALEDFEKAAGARGLSTESILIPRQSETSSPG 152

The claimed species SEQ ID NO: 11 meets all of the limitations of instant claim 55 because it binds LAG-3 and has a percent identity to the elected species, SEQ ID NO: 67, that falls within the range at least 85% identical.
	With respect to claim 56, the Kd for SEQ ID NO: 11 binding to LAG-3 is 0.56 nM, as evidenced by Table 2 of the patent, which falls within the claimed range of about 3 nM or lower.
With respect to claim 57, the EC50 for SEQ ID NO: 11 binding to LAG-3 is 0.37 nM, as evidenced by Table 6 of the patent, which falls within the claimed range of about 10 nM or lower.
With respect to claim 58, the patented species SEQ ID NO: 11 binds to human LAG-3 and cynomolgus LAG-3, as evidenced by Table 2 and Table 6 of the patent.
With respect to claim 59, the patented species SEQ ID NO: 11 interferes with the binding of human LAG-3 to MHC class II, as evidenced by Table 7 of the patent.
With respect to claim 69, the patented species SEQ ID NO: 11 has a percent identity to the elected species, SEQ ID NO: 67, 95.7%, that falls within the range at least 95% identical.
With respect to claim 70, patented claim 12 requires that the mutein is conjugated to a compound selected from the group consisting of an organic molecule, an enzyme label, a radioactive label, a colored label, a fluorescent label, a chromogenic label, a luminescent label, a hapten, digoxigenin, biotin, a cytostatic agent, a toxin, a metal complex, a metal, and colloidal gold.
With respect to claim 71, patented claim 14 requires that the mutein is conjugated to a compound that extends serum half-life of the mutein. It would have been obvious to select polyethylene glycol molecule a hydroethylstarch, an Fc part of an immunoglobulin, a CH3 domain of an immunoglobulin, a CH4 domain of an immunoglobulin, an albumin binding peptide, or an albumin binding protein for this purpose as taught by WO 2017/009456 A1 (paragraphs [0044]-[0045]).

With respect to claim 80, patented claim 18 recites a pharmaceutical composition comprising the lipocalin mutein and a pharmaceutically acceptable carrier.

Claims 55-59, 69, 72 and 80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11 and 15 of copending Application No. 16/669,281 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Reference claim 1 recites a human tear lipocalin muteins that bind to LAG-3, including SEQ ID NO: 11, which is 95.7% identical to the elected species  SEQ ID NO: 67 (Table 2, paragraph [00159]):
SEQ: 67	5 ASDEEIQDVSGTWYLKAMTVDSDCFWIDDVSVTPMTLTTLEGGNLEAKVTMDIFGFCQDV 64
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||| |:|
patented    1 ASDEEIQDVSGTWYLKAMTVDSDCFWIDDVSVTPMTLTTLEGGNLEAKVTMDIFGFWQEV 60

SEQ: 67   65 EAVLEKTDEPGKYTADGGKHVAYIIRSHVKDHYIFYSEGECAGYPVPGVWLVGRDPKNNL 124
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
patented  61 KAVLEKTDEPGKYTADGGKHVAYIIRSHVKDHYIFYSEGECAGYPVPGVWLVGRDPKNNL 120

SEQ: 67   125 EALEDFEKAAGARGLSTESILIPRLSETCSPG 156
              |||||||||||||||||||||||| ||| |||
patented  121 EALEDFEKAAGARGLSTESILIPRQSETSSPG 152

The claimed species SEQ ID NO: 11 meets all of the limitations of instant claim 55 because it binds LAG-3 and has a percent identity to the elected species, SEQ ID NO: 67, that falls within the range at least 85% identical.

With respect to claim 57, the EC50 for SEQ ID NO: 11 binding to LAG-3 is 0.37 nM, as evidenced by Table 6 of the reference application, which falls within the claimed range of about 10 nM or lower.
With respect to claim 58, the claimed species SEQ ID NO: 11 binds to human LAG-3 and cynomolgus LAG-3, as evidenced by Table 2 and Table 6 of the reference application.
With respect to claim 59, the claimed species SEQ ID NO: 11 interferes with the binding of human LAG-3 to MHC class II, as evidenced by Table 7 of the reference application.
With respect to claim 69, the claimed species SEQ ID NO: 11 has a percent identity to the elected species, SEQ ID NO: 67, 95.7%, that falls within the range at least 95% identical.
With respect to claim 72, reference claim 13 requires that the mutein is fused at its N-terminus and/or its C-terminus, with or without an intervening linker, to a fusion partner selected from the group consisting of an antibody, an antibody fragment, a protein, a protein domain, a peptide, or a lipocalin mutein.
With respect to claim 80, reference claim 15 recites a composition for stimulating an immune response in a subject using a composition comprising the lipocalin mutein. The composition which is intended for administration to a subject, must be a pharmaceutical composition. It would have been obvious to combine the lipocalin mutein with a pharmaceutically acceptable carrier to achieve the claimed administration.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654